LAND, J.
Plaintiff sued to annul a sale of real estate valued at $600 on the ground of fraudulent misrepresentations, and to recover the sum of $145.12 alleged to have been unduly paid. Plaintiff also sued for $50 damages for attorney fees, and $1,500 as punitive and exemplary damages. The last item is clearly fictitious, and was evidently claimed for the purpose of vesting jurisdiction in the Supreme Court.
*756It is therefore ordered that this appeal be transferred to the Court of Appeal in and for the parish orf East Baton Rouge, provided that affidavit be made as required by Act No. 56, p. 135, of 1904, within 10 days from the date of the rendition of this order, otherwise that this appeal be dismissed, and that, in either event, appellant pay costs in this court.